Citation Nr: 0321919	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  98-19 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of an injury to the lumbar spine with myositis, currently 
evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from July 11, 1973 to 
October 8, 1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The issue of an increased evaluation for the service-
connected low back disability was the subject of an April 
2000 remand for further development, including affording the 
veteran an opportunity for an orthopedic examination and to 
procure a medical expert opinion as to the veteran's 
employability.  Review of the record shows that the RO 
attempted to comply with the terms of the Remand.  
Unfortunately, for reasons explained below, remand for 
further development is again required.

Further, during the pendency of the appeal for an increased 
evaluation for the service-connected low back disability, the 
RO granted an evaluation of 40 percent, effective in December 
1997, in a June 2001 rating decision.  As this increased 
rating does not constitute a full grant of all benefits 
possible for the veteran's service-connected low back injury 
with myositis, and as the veteran has not withdrawn his 
claim, the issue concerning entitlement to an increased 
rating for this disability is still pending.  See AB v. 
Brown, 6 Vet. App. 35 (1993).


REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined the VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded claim requirement.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 
§ 5107, note (Effective and Applicability Provisions) (West 
2002).

The veteran was given notice of the changes in law effected 
by the VCAA by a letter from the Board dated in October 2002.  
In addition, he was notified of revisions in 38 C.F.R. 
§ 3.159 in a supplemental statement of the case dated in June 
2002. 

On May 1, 2003, the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
development authority under 38 C.F.R. § 19.9.  The Federal 
Circuit Court further stated in this case that the Board was 
not allowed to consider additional evidence without obtaining 
a waiver of RO consideration from the appellant.  

The veteran underwent VA examination in February 2001 to 
determine the nature and extent of his service-connected 
lower back disability.  The RO further requested the examiner 
to offer an opinion as the veteran's employability.  In this 
regard, the February 2001 report reflects a finding that the 
veteran is not employable.  Concerning the cause of his 
employability, the examiner indicated:

I am of the opinion that most of his 
disability, in so far as his back is 
concerned, is related to his industrial 
injury in 1985.  My only basis for having 
that opinion is that he did perform on 
active work, apparently satisfactorily, 
between 1973 and 1985.  I do not see how 
one could deny that the service injury 
was a factor in his ultimate degree of 
disability.  I would think that it would 
be a much lesser factor than his 
industrial injury, but I have no way to 
measure exactly how much of his current 
problem is related to his service injury 
and it would be speculative for me to do 
so.  There is nothing on the examination 
that makes me feel able to state what 
part of his examination is due to his 
service injury and what part is due to 
his industrial injury.  However, his 
industrial injury was in the low lumbar 
area and his compression fracture and 
transverse process fracture, which were 
identified in the service, were at a 
higher level.  That does not mean that he 
could not have injured his low back soft 
tissues when he fell down the stairwell.  
So I think the patient is unemployable, 
but I think that it is mainly on the 
basis of his 1985 injury and this is 
mainly the conclusion that I have reached 
on the basis of the history, rather than 
on the basis of any specific physical 
finding.

On the basis of this examination, the RO granted an increase 
in evaluation of the veteran's service-connected lower back 
disability.  In doing so, the RO evaluated the service-
connected lower back disability under Diagnostic Code 5293, 
which contemplates symptoms of intervertebral disc syndrome.

In addition, the Board notes that the criteria governing the 
evaluation of intervertebral disc syndrome were amended 
effective September 23, 2002.  Where the law changes after a 
claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable will apply unless Congress provided 
otherwise or permitted the Secretary to provide otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The Board notes, however, that consideration 
under the revised schedular criteria should not be undertaken 
before such criteria became effective.  The effective date 
rule contained in 38 U.S.C.A. § 5110(g) prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law.

Remand is therefore further required for examination by a 
neurologist, both to afford the veteran an examination of his 
service-connected low back disability under the revised 
criteria, and also to obtain a clearer opinion as to the 
source of the veteran's unemployability.  Remand is also 
required to afford the RO the opportunity to determine which 
regulations governing the evaluation of the veteran's service 
connected lower back disability under Diagnostic Code 5293 
may be more favorable to him.

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on the title page of 
this remand.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated him for his 
low back disabilities from 2000 to the 
present.  The RO should procure duly 
executed authorization for the release of 
private medical records.

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his low back 
disabilities that are not already of 
record.  The RO should request inpatient 
and outpatient records, including any and 
all mental hygiene records to include any 
and all records of group and individual 
therapy, and any and all clinical 
records.  In particular, the RO should 
request any and all treatment records 
from the VA Medical Center (VAMC) in 
Temple and Dallas, Texas.

4.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran a VA 
examination by a neurologist to determine 
the nature and extent of his service-
connected low back disability.  All 
indicated tests and studies should be 
performed.  If other examinations by 
specialists are indicated, they should be 
conducted.  Send the claims folder to the 
examiner(s) for review.  The examiner(s) 
should address the following matters:

?	Summarize the medical history, 
including the onset and course, of 
the service-connected low back 
injury with myositis.
?	Describe any current symptoms and 
manifestations attributed to the 
service-connected low back 
disability with myositis-including 
any and all neurological, muscular, 
and orthopedic manifestations.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all symptoms of low back 
disability identified.
?	For any neurological involvement, 
identify specific manifestations and 
the severity of the symptomatology, 
including the nerve or nerves 
involved, and indicate whether 
identified neurological involvement 
is part of the service-connected low 
back disability or the nonservice-
connected disc deformity with L5-S1 
nerve root compression, which has 
been determined to be the residuals 
of the post-service work-related 
industrial accident.  If the 
examiner cannot distinguish the 
origin of the symptomatology, she or 
he should so indicate.
?	Provide an opinion as to the 
severity of the service-connected 
low back injury with myositis:

Under the old criteria:
o	Does the veteran manifest 
pronounced recurring attacks of 
intervertebral disc syndrome 
with persistent symptoms 
compatible with sciatic 
neuropathy with characteristic 
pain and demonstrable muscle 
spasm, absent ankle jerk, or 
other neurological findings 
appropriate to the site of the 
diseased disc with little 
intermittent relief?

OR

Under the new criteria:
o	Does the veteran manifest 
incapacitating episodes (period 
of acute signs and symptoms due 
to intervertebral disc syndrome 
requiring prescribed bed rest 
and treatment by a physician) 
having a total duration of at 
least six weeks during the past 
12 months; or chronic 
orthopedic and neurological 
manifestations resulting from 
intervertebral disc syndrome 
that are present constantly or 
nearly so.

o	Provide an assessment of the 
severity of any limitation of 
motion, providing numerical 
results of flexion, extension, 
lateral flexion, and rotation 
motion testing for the low 
back.  

o	Provide an assessment of 
functional loss, if any, 
associated with the low back 
disability, including the 
presence of limitation of 
motion due to pain, weakness, 
atrophy, incoordination, excess 
fatigability, deformity, or 
other functional impairment, 
pursuant to DeLuca v. Brown, 8 
Vet. App. 202 (1995).

?	The examiner is asked to offer an 
opinion as to whether it is at least 
as likely as not that any currently 
manifested degenerative disc disease 
is the result of, or part and parcel 
of, (i.e., indistinguishable from) 
the veteran's service connected low 
back disability with myositis.
?	Finally, the examiner is requested 
to provide an opinion as to the 
severity of the veteran's industrial 
and occupational impairment and to 
what degree this impairment is the 
result of his service connected low 
back disability as opposed to the 
residuals of his post-service work-
related industrial accident.

In arriving at these opinions, the 
examiner is referred to the February 
2001 VA orthopedic examination report.

If the examiner can not determine 
whether the source of the veteran's 
unemployability is due to the service-
connected low back disability as 
opposed to the residuals of his post-
service work-related industrial 
accident, she or he should so state.

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for an 
evaluation in excess of 40 percent for 
his service-connected low back disability 
with myositis and TDIU.  The analysis of 
the evaluation of the service-connected 
low back disability should include 
consideration under both the old and new 
criteria for the evaluation of 
intervertebral disc disease under 
Diagnostic Code 5293 and a determination 
as to which is the most favorable to the 
veteran, as required under Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  If 
the decisions remain in any way adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
is advised that failure to appear for a scheduled VA 
examination without good cause could result in the denial of 
his claim.  38 C.F.R. § 3.655 (2002).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




